Case 1:20-cv-00112-GSK Document 18-2   Filed 07/20/20   Page 1 of 28




                     EXHIBIT A
   Case 1:20-cv-00112-GSK Document 18-2   Filed 07/20/20   Page 2 of 28




                          February 6, 2019




       PETITION TO BAN IMPORTS OF FISH AND FISH
     PRODUCTS FROM NEW ZEALAND THAT RESULT IN
    THE INCIDENTAL KILL OR SERIOUS INJURY OF MĀUI
    DOLPHINS IN EXCESS OF UNITED STATES STANDARDS
     PURSUANT TO MARINE MAMMAL PROTECTION ACT
                     SECTION 101



BEFORE THE DEPARTMENT OF HOMELAND SECURITY, THE DEPARTMENT OF
        THE TREASURY, AND THE DEPARTMENT OF COMMERCE




                         Sea Shepherd Legal

                    Sea Shepherd New Zealand Ltd

                  Sea Shepherd Conservation Society
Case 1:20-cv-00112-GSK Document 18-2       Filed 07/20/20   Page 3 of 28




                       NOTICE OF PETITION

 Kirstjen Nielsen, Secretary               Steven Mnuchin, Secretary
 Department of Homeland Security           Department of the Treasury
 Washington, DC 20528                      1500 Pennsylvania Ave.,
                                           NW Washington, DC 20220

 Wilbur Ross, Secretary                    Kevin McAleenan, Commissioner
 Department of Commerce                    Customs and Border Protection
 1401 Constitution Ave., NW                Department of Homeland Security
 Washington, DC 20230                      1300 Pennsylvania Ave., NW
                                           Washington, DC 20229

 Chris Oliver
 Assistant Administrator
 National Marine Fisheries Service
 National Oceanographic and Atmospheric
 Administration
 1315 East-West Highway
 Silver Spring, MD 20910


                                   PETITIONERS

 Sea Shepherd Legal
 2226 Eastlake Avenue East, #108
 Seattle, WA 98102
 Tel: +1 (206) 504-1600

 Sea Shepherd New Zealand Ltd
 PO Box 90437
 Victoria Street West
 Auckland 1142
 New Zealand
 Tel: +64 (0) 22 1501817

 Sea Shepherd Conservation Society
 209 E. Alameda Avenue, Suite 205
 Burbank, CA 91502
 Tel: +1 (818) 736-8357




                                     2
       Case 1:20-cv-00112-GSK Document 18-2                Filed 07/20/20     Page 4 of 28




About the Petitioners

Sea Shepherd Legal is a nonprofit environmental law firm committed to saving marine wildlife
and habitats by enforcing, strengthening, and developing protective laws, treaties, policies, and
practices worldwide. Sea Shepherd Legal is concerned with the conservation of marine mammals
and the effective implementation of the Marine Mammal Protection Act (“MMPA”).
www.seashepherdlegal.org

Sea Shepherd New Zealand Ltd is a nonprofit conservation organisation whose mission is to end
the destruction of habitat and slaughter of wildlife in the world’s oceans in order to conserve and
protect ecosystems and species. Sea Shepherd New Zealand Ltd uses innovative direct-action
tactics to investigate, document and take action when necessary to expose and confront illegal
activities in the oceans. By safeguarding the biodiversity of our delicately balanced oceanic
ecosystems, Sea Shepherd New Zealand Ltd works to ensure their survival for future generations.
Sea Shepherd New Zealand Ltd is especially concerned with the Māui dolphin, as this iconic
species, endemic to New Zealand, is on the brink of extinction. www.seashepherd.org.nz
Sea Shepherd Conservation Society is an international nonprofit, marine wildlife conservation
organization. Established in 1977, Sea Shepherd Conservation Society’s mission is to end the
destruction of habitat and slaughter of wildlife in the world’s oceans in order to conserve and
protect ecosystems and species. Sea Shepherd Conservation Society uses innovative direct-action
tactics to investigate, document, and take action when necessary to expose and confront illegal
activities on the high seas. By safeguarding the biodiversity of our delicately balanced ocean
ecosystems, Sea Shepherd Conservation Society works to ensure their survival for future
generations. www.seashepherd.org
Action Requested
Sea Shepherd Legal, Sea Shepherd New Zealand Ltd, and Sea Shepherd Conservation Society
(collectively, “Petitioners”) request the Secretaries of Homeland Security, the Treasury, and
Commerce (collectively, “Agencies”) to perform their non-discretionary duties established by
section 101(a)(2) of the MMPA, 16 U.S.C. § 1371(a)(2) (“Imports Provision”), to “ban the
importation of commercial fish or products from fish” sourced using fishing activities that “result[]
in the incidental kill or incidental serious injury” of Māui dolphins (Cephalorhynchus hectori
maui) “in excess of United States standards.” Contrary to the MMPA, the United States, through
the actions and omissions of the Agencies, currently allows the importation of fish and fish
products from New Zealand fisheries that kill and injure critically endangered Māui dolphins in
excess of United States standards.
Therefore, the Petitioners request that the Agencies immediately ban imports of all fish and fish
products from New Zealand that do not satisfy the requirements of the Imports Provision as applied
to the incidental killing or serious injury of Māui dolphins. As explained below, this ban must
cover all export fisheries that operate within Māui dolphin habitat using set nets or trawls.
Emergency rulemaking banning such imports is warranted to avoid immediate, ongoing, and
unacceptable risks to Māui dolphins. This letter is a formal petition under 5 U.S.C. § 553(e).
Given the emergency nature of the situation, we request that you provide a substantive
response within 60 days.
Dated: February 6, 2019
/s/Brett Sommermeyer
Brett Sommermeyer
Legal Director
Sea Shepherd Legal
brett@seashepherdlegal.org


                                                 3
       Case 1:20-cv-00112-GSK Document 18-2                      Filed 07/20/20       Page 5 of 28




                                          INTRODUCTION

Sea Shepherd Legal, Sea Shepherd New Zealand Ltd, and Sea Shepherd Conservation Society
(collectively, “Petitioners”) request that the Department of Homeland Security, the Department of
the Treasury, and the Department of Commerce (collectively, “Agencies”) carry out their non-
discretionary duties under section 101(a)(2) (“Imports Provision”) of the Marine Mammal
Protection Act (“MMPA”) to “ban the importation of commercial fish or products from fish”
harvested in a manner that “results in the incidental kill or incidental serious injury” of Māui
dolphins (Cephalorhynchus hectori maui) “in excess of United States standards.”1 Specifically,
we request that, pursuant to the Imports Provision, the Agencies immediately ban all fish and fish
products originating from fisheries in the Māui dolphin’s range, along the west coast of New
Zealand’s North Island, that employ either gillnets or trawls — the fishing gear responsible for the
near extinction of the Māui dolphin. As detailed more fully below, the situation for the Māui
dolphin is dire, and the Agencies must take immediate action to prevent the extinction of the
species.

Incidental capture (a.k.a. bycatch) is the leading cause of injury and death of marine mammals
around the world.2 Annual global bycatch of marine mammals is estimated to be in the hundreds
of thousands.3 In the case of the Māui dolphin, a species listed as endangered under the
Endangered Species Act (“ESA”)4 and depleted under the MMPA,5 bycatch has reduced
population numbers to the point that it is the most endangered marine dolphin in the world.6 Māui
dolphins have declined from approximately 2,000 individuals in 1971, to 111 in 2004,7 to 55 in
2011.8 The 2018 report of the Scientific Committee of the International Whaling Commission
(“IWC”) contained an abundance estimate of 57 individuals, but the same report noted that there
could be as few as 44 individuals remaining.9 In a 2012 study published by the New Zealand
Ministry for Primary Industries and Department of Conservation, Currey et al. estimated that

1 16 U.S.C. § 1371(a)(2).
2 Marine Mammal Commission, Marine Mammal Bycatch, available at https://www.mmc.gov/priority-
topics/fisheries-interactions-with-marine-mammals/marine-mammal-bycatch/ (“Bycatch is the greatest direct cause
of marine mammal injury and death in the United States and around the world.”).
3 Andrew J. Read, et al., Bycatch of Marine Mammals in U.S. and Global Fisheries, 20 CONSERVATION BIOLOGY

163 (2006).
4 Endangered and Threatened Wildlife and Plants: Final Rule To List the Maui Dolphin as Endangered and the

South Island Hector’s Dolphin as Threatened Under the Endangered Species Act, 82 Fed. Reg. 43701 (Sept. 7,
2017).
5 Milena Palka & Aimee Leslee, Addressing Gaps in Management Approach and Protection of the World’s Rarest

Marine Dolphin, Cephalorhynchus hectori maui (WWF-New Zealand 2014), available at
https://www.researchgate.net/publication/316155117_Addressing_gaps_in_management_approach_and_protection_
of_the_world%27s_rarest_marine_dolphin_Cephalorhynchus_hectori_maui.
6 Christopher Pala, Endangering the World’s Rarest Dolphins, THE INVESTIGATIVE FUND (Feb. 27, 2017), available

at https://www.theinvestigativefund.org/investigation/2017/02/27/endangering-worlds-rarest-dolphins/.
7 Elisabeth Slooten, et al., A New Abundance Estimate for Maui’s Dolphin: What Does It Mean for Managing This

Critically Endangered Species?, 128 BIOLOGICAL CONSERVATION 576 (2006).
8 Rebecca M. Hamner, et al., Genetic Differentiation and Limited Gene Flow Among Fragmented Populations of

New Zealand Endemic Hector’s and Māui’s Dolphins, 13 CONSERVATION GENETICS 987 (2012).
9 International Whaling Commission, Report of the Scientific Committee, IWC/67/Rep01, at Table 16 (2018)

[hereinafter “2018 Report of the IWC Scientific Committee”](“Abundance estimates, CVs and 95% confidence
intervals for estimates agreed at the 2018 meeting.”).




                                                      4
        Case 1:20-cv-00112-GSK Document 18-2                        Filed 07/20/20        Page 6 of 28




fishing-related threats, particularly the indiscriminate use of set gillnets and commercial trawling,
are responsible for killing 4.97 Māui dolphins annually — which equates to 95.5% of the total
human-associated deaths.10 These numbers stand in stark contrast with estimates that the Māui
population can sustain only one human-caused death every 10 to 23 years based on the U.S.
potential biological removal (“PBR”) method.11 With this grim reality in mind, the IWC’s
Scientific Committee has repeatedly stated that “[t]he human-caused death of even one individual
would increase the extinction risk.”12

The dangers of bycatch were central to Congress’ analysis when it enacted the MMPA. The
MMPA not only bans the intentional killing of marine mammals, but also strictly limits the degree
to which U.S. fishermen may incidentally harm or kill marine mammals in association with legal
(and illegal) fisheries.13 Yet, far from erecting rules that focus only on U.S. waters or U.S. vessels
fishing abroad, Congress embraced a global vision. Recognizing that the U.S. could shape policy
in foreign nations as a result of its import market for fisheries products — the U.S. was the world’s
largest importer of seafood by value in 201614 — Congress chose to prohibit imports from foreign
fisheries that fail to prevent bycatch of marine mammals to an adequate degree.15 Accordingly,
the Imports Provision requires administrative authorities to “ban the importation of commercial
fish or products from fish which have been caught with commercial fishing technology which
results in the incidental kill or incidental serious injury of ocean mammals in excess of United
States standards.”16

Unfortunately, for want of implementing regulations, Congress’ command in the Imports
Provision collected dust for over 40 years. In 2016, following litigation, the National Marine
Fisheries Service (“NMFS”) finally issued a rule implementing the Imports Provision (“Imports
Rule”).17 Although the Imports Rule contains a default five-year exemption period that finds no
support in the statute, NMFS nevertheless stated that it would entertain “emergency rulemaking to
ban imports of fish and fish products from an export or exempt fishery having or likely to have an
immediate and significant adverse impact on a marine mammal stock.”18 Like the vaquita, the

10 Rohan J.C. Currey, et al., A Risk Assessment of Threats to Maui’s Dolphins, at Table 3 (2012), available at
https://www.doc.govt.nz/Documents/conservation/native-animals/marine-mammals/maui-tmp/mauis-dolphin-risk-
assessment.pdf.
11 P.R. Wade, et al., The Potential Biological Removal (PBR) and Probability of Decline for Maui’s Dolphin (2012),

reproduced as Appendix 1 in Rohan J.C. Currey, et al., A Risk Assessment of Threats to Maui’s Dolphins.
12 2018 Report of the IWC Scientific Committee, supra note 9, at p. 69.
13 See 16 U.S.C. § 1371(a)(2) (“In any event it shall be the immediate goal that the incidental kill or incidental

serious injury of marine mammals permitted in the course of commercial fishing operations be reduced to
insignificant levels approaching a zero mortality and serious injury rate.”); see also Pac. Ranger, LLC v. Pritzker,
211 F. Supp. 3d 196, 215-216 (D.D.C. 2016) (“The MMPA proceeds from the premise that takes of marine
mammals (broadly defined) are taboo, which corresponds with the principle that, when in conflict, the wellbeing of
marine mammals takes precedence over fishing interests.”) (internal citations omitted). See also, NRDC, Inc. v.
Ross, 331 F. Supp. 3d 1381, 1386 (Ct. Int’l Trade, July 26, 2018) (“Altogether, the Imports Provision ban applies to
legal and illegal fisheries whose ‘fish or fish products [] have been caught with commercial fishing technology
which results in the incidental kill . . . of ocean mammals in excess of United States standards.’”).
14 FAO, USA Fisheries Statistics: Production, Consumption and Trade, available at http://www.fao.org/in-

action/globefish/market-assets/countries/usa/usa-
trade/en/?page=7&ipp=5&tx_dynalist_pi1%5Bpar%5D=YToxOntzOjE6IkwiO3M6MToiNyI7fQ%3D%3D.
15 16 U.S.C. § 1371(a)(2).
16 Id.
17 See 81 Fed. Reg. 54390 (Aug. 15, 2016).
18 Id. at 54395 (col. 2); see also 16 U.S.C. § 1387(g).




                                                         5
          Case 1:20-cv-00112-GSK Document 18-2                      Filed 07/20/20         Page 7 of 28




plight of the Māui dolphin plainly authorizes emergency rulemaking to ban imports from fisheries
contributing to its rapid decline.

While there may be some reluctance to impose an import ban, we remind the Agencies that the
federal courts are on guard. As the Agencies know, in NRDC, Inc. v. Ross, the U.S. Court of
International Trade (“CIT”) recently granted a preliminary injunction requiring the Agencies to
ban the importation of all fish and fish products from Mexican commercial fisheries that use
gillnets within the vaquita’s range.19 The similarities between the plight of the vaquita and the
plight of the Māui dolphin are striking — and they compel the same result. If the Agencies decline
to immediately act and litigation is required, we are confident that the courts will have little
difficulty reaching the same result — one that favors protecting the Māui dolphin from otherwise
inevitable extinction.

                                               DISCUSSION
     I.      Governing Law

             A. The MMPA Prohibits Imports from Foreign Fisheries that Deficiently
                Regulate Marine Mammal Bycatch

When enacting the MMPA, Congress mandated that conservation, including maintaining healthy
populations of marine mammals, is of highest priority. The legislative history of the MMPA makes
it clear that the precautionary principle must be applied and that any bias must favor marine
mammals.20 The courts have agreed. In Comm. For Humane Legislation v. Richardson, the court
observed that any action subject to the MMPA must “proceed knowledgeably and cautiously”21
and that the MMPA must be interpreted and applied for the benefit of marine mammals “and not
for the benefit of commercial exploitation.”22

One of the key manifestations of the precautionary principle in the MMPA is the so-called Zero
Mortality Rate Goal (“ZMRG”), which is to reduce the incidental mortality or serious injury of
marine mammals in the course of commercial fishing operations to insignificant levels
approaching zero.23 The MMPA achieves this goal through implementation of specific standards
governing and restricting the incidental catch (or “bycatch”) of marine mammals.24

The MMPA standards apply both to domestic commercial fisheries and to foreign fisheries that
export their products to the United States. With respect to the latter, the Imports Provision in
section 101(a)(2) calls for a ban of imports associated with foreign fisheries that have failed to
institute sufficient regulations preventing marine-mammal bycatch. This provision, which
expressly incorporates the ZMRG, states as follows:

19 NRDC, Inc. v. Ross, 331 F. Supp. 3d 1338 (Ct. Int’l Trade July 26, 2018); see also NRDC, Inc. v. Ross, 331 F.
Supp. 3d 1381, supra note 13 (clarifying the terms of the injunction).
20 H.R. REP. NO. 92-707, at 24 (1971); 118 CONG. REC. S15680 (daily Ed. Oct. 4, 1971) (statement of Sen.

Packwood).
21 414 F. Supp. 297, 310 n.29 (D.D.C. 1976), aff’d, 540 F.2d 1141 (D.C. Cir. 1976).
22 Id. at 24.
23 16 U.S.C. § 1371(a)(2).
24 See id. §§ 1386–87.




                                                         6
        Case 1:20-cv-00112-GSK Document 18-2                         Filed 07/20/20        Page 8 of 28




         In any event it shall be the immediate goal that the incidental kill or incidental
         serious injury of marine mammals permitted in the course of commercial fishing
         operations be reduced to insignificant levels approaching a zero mortality and
         serious injury rate. The Secretary of the Treasury25 shall ban the importation of
         commercial fish or products from fish which have been caught with commercial
         fishing technology which results in the incidental kill or incidental serious injury of
         ocean mammals in excess of United States standards.[26]

The Imports Provision further requires the Secretary to “insist on reasonable proof” from the
exporting nation’s government “of the effects on ocean mammals of the commercial fishing
technology in use for such fish or fish products” exported to the United States.27 As noted by the
court in NRDC, Inc. v. Ross, this statutory provision “only requires that the Government request
information from foreign governments when determining whether to exempt fishery operations”
from a trade ban under the Imports Provision.28

             B. A Mandatory Trade Ban Is Triggered When Marine Mammal Bycatch
                Exceeds United States Standards

As made clear by the above-emphasized language, the Imports Provision calls for a mandatory
ban when bycatch in the foreign fishery exceeds “United States standards.” Although not defining
this phrase, the applicable “United States standards” are found within the MMPA. For example,
the MMPA directs NMFS to issue marine mammal stock assessments documenting the
population’s abundance, trend, and net productivity; describing the fisheries that interact with the
stock; and estimating the level of mortality by fishery.29 As part of this stock assessment process,
NMFS must also assess the PBR level for each stock to effectuate the ZMRG.30

Notably, PBR is the primary metric through which NMFS determines the bycatch limit for any
given marine mammal stock.31 More specifically, PBR is the “maximum number of animals . . .
that may be removed . . . while allowing that stock to reach or maintain its optimum sustainable
population.”32 Additionally, for any commercial fishery that causes mortality of a marine mammal
population in excess of PBR, NMFS must develop a “take[ ] reduction plan” to reduce fishery-
related mortality to “less than the potential biological removal level” within six months.33

25 Although the statutory text directs the Secretary of Treasury to impose the import ban, Congress subsequently
transferred a portion of Treasury’s authority to the Department of Homeland Security and its sub-agency, Customs
and Border Patrol. See 6 U.S.C. §§ 203; 212(a)(1), (2); see also 19 C.F.R. § 0.1, Appx. 1; 68 Fed. Reg. 28,322
(May 23, 2003). Separately, NMFS has confirmed that it is the Secretary of Commerce that bears the duty to “insist
on reasonable proof” from foreign nations. 75 Fed. Reg. 22,731 (Apr. 30, 2010).
26 16 U.S.C. § 1371(a)(2).
27 Id.
28 NRDC, Inc., 331 F. Supp. 3d, supra note 19, at 1356 (emphasis added).
29 16 U.S.C. § 1386(a).
30 Id. § 1386(a)(6).
31 See 50 C.F.R. § 216.3 (as revised) (“Bycatch limit means the calculation of a potential biological removal level

for a particular marine mammal stock, as defined in § 229.2 of this chapter, or comparable scientific metric
established by the harvesting nation or applicable regional fishery management organization or intergovernmental
agreement.”).
32 16 U.S.C. § 1362(20).
33 Id. §§1387(f)(1)-(2),(5); 1362(19).




                                                         7
        Case 1:20-cv-00112-GSK Document 18-2                           Filed 07/20/20         Page 9 of 28




It is these standards — the calculation of PBR and the institution of a take reduction plan when
fisheries-related mortality exceeds the PBR — that constitute “United States standards” under the
Imports Provision. Thus, New Zealand must employ such standards (among others detailed in the
MMPA) in its regulatory scheme to satisfy the Imports Provision. Significantly in this regard, as
the Agencies are aware, in NRDC v. Ross, the CIT confirmed the validity of this interpretation of
“United States standards” — holding that the “PBR level is . . . a marker of ‘United States
standards’ for the purposes of the Imports Provision” and that the “immediate goal” of a take
reduction plan is to reduce mortality below the PBR.34 The court further held that “the long-term
goal shall be to reduce bycatch levels ‘to insignificant levels approaching a zero mortality and
serious injury rate’ within five years.”35 There is no evidence demonstrating New Zealand’s
compliance with these standards despite the perilous status of the Māui dolphin.

             C. A Trade Ban Is Not Precluded by the Five-Year Moratorium Imposed by the
                Imports Rule

Section 118(g) of the MMPA provides that the Secretary of Commerce “shall” undertake
emergency rulemaking actions if he or she “finds that the incidental mortality and serious injury
of marine mammals from commercial fisheries is having, or is likely to have, an immediate and
significant adverse impact on a stock or species.”36 Although section 118(g) applies to domestic
fisheries, in its publication of the final Imports Rule, NMFS referenced this statutory section as
support for extending a similar emergency rulemaking regime to the foreign fisheries context.37
As discussed below, where required (as here), this emergency rulemaking provision is an exception
to the five-year moratorium inappropriately imposed by the Imports Rule.

Inconsistent with its express recognition of the urgency of the bycatch problem in its notice of
proposed rulemaking for the Imports Rule,38 NMFS unjustifiably gave nations half a decade to
achieve compliance. Significantly in this regard, NMFS opened its discussion of MMPA
requirements with the acknowledgment that the “‘biggest threat to marine mammals worldwide is
their accidental capture or entanglement in fishing gear (bycatch), which kills hundreds of
thousands of them each year.’”39 Yet, how did NMFS respond to this “biggest” of threats? By
giving importing nations — nations that supply the vast majority of seafood consumed in the
United States — five years to achieve bycatch rates comparable to the U.S. before imposing any
trade restrictions.40

NMFS’ decision to include this generous allowance is not only arbitrary and capricious but also
finds no support in the underlying statute. The Imports Provision speaks in unequivocal terms: the
government “shall ban the importation of commercial fish or products from fish which have been
caught with commercial fishing technology which results in the incidental kill or incidental serious


34 NRDC, Inc., supra note 19, at 1363.
35 Id. at 1364.
36 Id. § 1387(g)(1) (emphasis added).
37 See 81 Fed. Reg. 54390, 54395 (col. 2 & 3) (Aug. 15, 2016).
38 80 Fed. Reg. 48172 (Aug. 11, 2015).
39 Id. at 48172 (col. 3).
40 81 Fed. Reg. at 54414 (col. 1) (setting forth new provision codified at 50 C.F.R. § 216.24(h)(2)(ii)).




                                                           8
       Case 1:20-cv-00112-GSK Document 18-2                            Filed 07/20/20         Page 10 of 28




injury of ocean mammals in excess of United States standards.”41 The statute does not contemplate
a phase-in period, much less one so generous as five years (on top of the 43 years that passed with
no implementing regulation in place). While Congress may have chosen to include such a time
period on the policy grounds offered by NMFS (i.e., that nations need additional “time to assess
marine mammal stocks, estimate bycatch, and develop regulatory programs to mitigate that
bycatch”42), that is for Congress to decide, not NMFS.

Of note, it is not just environmental groups that have drawn attention to the legal problems with
the five-year exemption period. In its recent decision granting a temporary injunction in the
vaquita case, the CIT found the exemption period to be in violation of the MMPA, holding:

         The Government cannot give itself a five year exemption from compliance with the
         MMPA, which dictates that the Secretary of the Treasury ‘shall ban’ offending
         imports in order to meet the ‘immediate goal that the incidental kill or incidental
         serious injury of marine mammals permitted in the course of commercial fishing
         operations be reduced to insignificant levels approaching a zero mortality and
         serious injury rate.[43]

Thus, in accord with the plain language of the Imports Provision (providing that the government
“shall ban” non-complying imports), the MMPA demands immediate action in situations like
the matter at hand.

In the Imports Rule, NMFS has itself acknowledged an exception for emergency situations.44
Referencing section 118(g), NMFS stated that it “would likewise consider an emergency
rulemaking for an export or exempt fishery having or likely to have an immediate and significant
adverse impact on a marine mammal stock interacting with that fishery.”45 As the name implies,
emergency rulemaking “allow[s] for timely treatment of cases where the usual process and
timeframe could result in unacceptable risks to the affected marine mammal stock or species.”46
More to the point, NMFS recognized that emergency rulemaking would be appropriate in the
case of a “very small population[] where any incidental mortality could result in increased
risk of extinction.”47 The instant petition presents precisely this scenario.

In short, under the Imports Provision, the Agencies have a statutory obligation to immediately
prohibit imports of fish and fish products from foreign commercial fisheries associated with marine
mammal bycatch in excess of U.S. standards. Notably, the MMPA does not require the United
States to prove that foreign fisheries are substandard prior to blocking imports. Rather, the burden
of proof rests with foreign nations wishing to access the U.S. market.48 Such nations must furnish

41 16 U.S.C. § 1371(a)(2) (emphasis added).
42 81 Fed. Reg. at 54397 (col. 3).
43 NRDC, Inc., supra note 19, at 1354 (citing 16 U.S.C. § 1371(a)(2)).
44 See 81 Fed. Reg. at 54395 (col. 2).
45 Id.
46 Id. at 54395 (col. 2-3).
47 Id. at 54395 (col. 3).
48 NRDC, Inc., supra note 19, at 1356 (“[T]he Government’s position again gets the requirements of the statute

backwards: the statute only requires that the Government request information from foreign governments when
determining whether to exempt fishery operations from a potential ban arising from bycatch in excess of United
States standards. In this case, it is undisputed that because of bycatch in the gillnet fishing technology, the vaquita is




                                                            9
       Case 1:20-cv-00112-GSK Document 18-2                           Filed 07/20/20         Page 11 of 28




“reasonable proof” that their fisheries meet U.S. bycatch standards as a condition precedent to
lawful exports to the U.S. Thus, the default rule is not that imports are allowed absent proof (by
the U.S.) of non-compliance. To the contrary, the default rule is that imports are prohibited absent
proof (by the importing nation) of compliance.49

In the case of the Māui dolphin, the Agencies have violated this rule. Far from a “technical”
breach, the Agencies’ failure to prohibit imports of fisheries products is contributing to the
disappearance of the Māui dolphin. Contrary to congressional intent, U.S. consumers are
facilitating the Māui dolphin’s rapid slide toward extinction by purchasing products from harmful
New Zealand fisheries.

    II.      The Māui Dolphin

             A. The Dire Conservation Status of the Māui Dolphin

The Māui dolphin’s precarious status at the hands of New Zealand fisheries clearly qualifies as a
case warranting immediate action under the Imports Provision and emergency rulemaking under
the Imports Rule. The scientific literature establishes that there is but a “very small population”
of Māui dolphins remaining, such that “any incidental mortality could result in increased risk of
extinction.”50

Of direct relevance here, NMFS has itself recognized this exigent situation. On September 19,
2017, NMFS listed the Māui dolphin as endangered under the ESA.51 In its analysis of the
statutory listing criteria, NMFS made a candid assessment of the risks facing the Māui dolphin,
writing as follows:

          The present estimated abundance of Maui dolphins is critically low, and the
          subspecies faces additional demographic risks due to greatly reduced genetic
          diversity and a low intrinsic population growth rate. Past declines, estimated to
          be on the order of about 90 percent (Martien et al., 1999, Slooten 2007a), are
          considered to have been driven largely by bycatch in gillnets (Currey et al.,
          2012). Maui dolphins continue to face threats of bycatch, disease, and mining
          and seismic disturbances; and, it is considered unlikely that this subspecies will
          recover unless sources of anthropogenic mortality are eliminated (Slooten et al.,

being killed and is on the verge of extinction—a result which perforce contravenes United States standards.
Countenancing a regulations-imposed delay until 2022 for consultations with the Mexican government (a posture
endorsed by the Government), while the vaquita goes extinct, would be inconsistent with the MMPA’s general
moratorium on marine mammal takings and the Imports Provision’s direction that the Secretary of the Treasury
‘shall ban’ offending imports in order to meet the ‘immediate goal that the incidental kill or incidental serious injury
of marine mammals permitted in the course of commercial fishing operations be reduced to insignificant levels
approaching a zero mortality and serious injury rate.’”) (internal citations omitted) (emphasis in original).
49 See id.
50 Id.
51 82 Fed. Reg. 43701 (Sept. 19, 2017).




                                                          10
      Case 1:20-cv-00112-GSK Document 18-2                       Filed 07/20/20        Page 12 of 28




        2006; MFish and DOC 2007b, Baker et al., 2010). Based on the best available
        scientific and commercial information . . . and after consideration of protective
        efforts, we find that the Maui dolphin (Cephalorhynchus hectori maui) is in danger
        of extinction throughout its range.[52]

Commenting on NMFS’ proposal to list the Māui dolphin as endangered, the Marine Mammal
Commission (“MMC”) wholeheartedly agreed.53 After citing a 2010–2011 population estimate of
55 individuals over one year of age, the MMC noted that the primary threat to the Māui dolphin,
fisheries bycatch, persisted despite New Zealand’s regulatory measures.54

Like the vaquita, the total population of Māui dolphins has declined rapidly in recent years. The
estimated population has declined from approximately 2,000 individuals in 1971, to 111 in 2004,55
to 55 in 2011.56 In its most recent report (2018), the IWC Scientific Committee reported an
abundance estimate of 57 individuals, with a 95% confidence interval (“CI”) of 44 to 75
individuals.57 The following figure shows the steady decline of an already depleted population,
from 1985 to 2016.

                                   Māui Dolphin Population Trend




        Figure 1: Linear regression of log-transformed population estimates for Māui dolphins, back-
        transformed to original scale.). Figure published in Elisabeth Slooten & Stephen Dawson, Updated
        Population Viability Analysis, Population Trends and PBRs for Hector’s and Maui Dolphin (2016).




52 Id. at 43708 (col. 2-3) (emphasis added).
53 Marine Mammal Commission, Comments on Proposal to List Hector’s Dolphin and Maui Dolphin Under ESA
(Nov. 18, 2016) (on file with Petitioners).
54 Id. at 1.
55 Elisabeth Slooten, et al., A New Abundance Estimate for Maui’s Dolphin, supra note 7.
56 Rebecca M. Hamner, et al., supra note 8.
57 2018 Report of the IWC Scientific Committee, supra note 9, at Table 16.




                                                      11
       Case 1:20-cv-00112-GSK Document 18-2                     Filed 07/20/20       Page 13 of 28




The above figure shows a decline from about 138 Māui dolphins in 1985 to 56 individuals in 2016.
This equates to an average decline of 2% every year and a total decline of 59% over the 31-year
period from 1985 to 2016.58 This alarming trend, coupled with the incredibly low number of
estimated remaining dolphins, led the IWC Scientific Committee to conclude that “[t]he human-
caused death of even one individual would increase the extinction risk.”59

The decline of the Māui dolphin is overwhelmingly the result of bycatch in set gillnets and trawls.
For this reason, the IWC Scientific Committee has recommended “closures of any fisheries within
the range of Māui dolphins that are known to pose a risk of bycatch to dolphins (i.e., set net and
trawl fisheries).”60 To date, New Zealand has ignored this critical recommendation.

        B.       Gillnet and Trawl Fisheries on the West Coast of New Zealand’s North Island
                 Do Not Meet U.S. Standards, and Emergency Rulemaking Is Required To Ban
                 Imports

                 1. New Zealand export fisheries using gillnets and trawls exceed the Māui
                    dolphin bycatch limit by many orders of magnitude

Given the Māui dolphin’s precarious status, any fishery using gillnets or trawls in the Māui
dolphin’s range necessarily runs afoul of U.S. standards for marine mammal protection. Among
other possible shortcomings, New Zealand is clearly out of step with respect to bycatch limits, as
calculated using PBR, and monitoring procedures.

In the case of the Māui dolphin, it is clear that New Zealand export fisheries using gillnets and
trawls are exceeding the bycatch limit. In a 2017 study prepared for the IWC Scientific Committee,
Slooten and Dawson estimated PBR of Māui dolphins at 0.12 (when using an Rmax of 4%, the
default value of 4% for cetaceans) and 0.05 (when using a 1.8% Rmax, the tailored estimate for
Hector’s and Māui dolphins).61 In contrast, the authors estimated “current bycatch of Maui
dolphins at 2.4–3.8 individuals per year.”62 The New Zealand government does not dispute this
phenomenon. In fact, the most recent New Zealand government risk assessment estimates that
fishing activities are responsible for 4.97 Māui dolphin deaths per year.63 “In comparison, non-
fishing-related threats . . . were estimated to contribute 0.27 (95% CI: 0.05–0.90) Maui’s dolphin
mortalities per annum, or 4.5% of total threat-associated mortalities.”64

While the precise numbers may be unknown (as is the nature of estimates for such small
populations), there is no dispute that bycatch exceeds PBR several times over. As the New Zealand


58 Elisabeth Slooten & Stephen Dawson, Updated Population Viability Analysis, Population Trends and PBRs for
Hector’s and Maui Dolphin, at p. 13 (2016) (on file with Petitioners).
59 2018 Report of the IWC Scientific Committee, supra note 9, at p. 69.
60 Id.
61 Elizabeth Slooten & Stephen Dawson, Bycatch and PBRs for Maui and Hectors Dolphin, SC/67A/HIM/07, at

Table 3 (2017).
62 Id. at 12.
63 Rohan J.C. Currey, et al., A Risk Assessment of Threats to Maui’s Dolphins, supra note 10, at Table 3.
64 Id. at 14.




                                                      12
       Case 1:20-cv-00112-GSK Document 18-2                        Filed 07/20/20        Page 14 of 28




government candidly observed, fisheries present a “100% likelihood of exceeding PBR.”65 Thus,
two facts are clear: (1) bycatch is the leading threat to Māui dolphins; and (2) “[c]urrent estimates
of . . . Maui dolphin bycatch far exceed PBRs.”66

It is undisputed that bycatch is occurring in both set gillnet and trawling fisheries. According to
an expert panel convened by the New Zealand government, “[c]ommercial set net, commercial
trawl and recreational/customary set net fisheries were the threats estimated to have the greatest
impact on Maui’s dolphins.”67 As shown in the figure below, the panel estimated 2.33 Māui
dolphin mortalities per year from commercial set gillnets, 1.13 mortalities per year from
commercial trawls, and 0.88 mortalities per year from recreational/customary set gillnet fisheries.




        Figure 2: Estimated Māui dolphin mortalities per year for each threat, as scored by an expert panel
        of domestic and international specialists in marine mammal science and ecological risk assessment,
        convened by New Zealand. Image published in Rohan J.C. Currey, et al., A Risk Assessment of
        Threats to Maui’s Dolphins (2012).

Comparing these mortality numbers to PBR (0.05 or, at most, 0.12), it becomes clear that bycatch
from commercial set gillnets (2.33 fatalities per year) and commercial trawls (1.13 mortalities per
year) far exceeds the PBR. To the extent that these fisheries export fish and fish products to the


65 Ministry of Primary Industries, Aquatic Environment and Biodiversity Annual Review 2016: A Summary of
Environmental Interactions Between the Seafood Sector and the Aquatic Environment, at Table 6.3 (2016), available
at www.openseas.org.nz/wp-content/uploads/2017/06/MPI_AEBAR_2016.pdf.
66 Elizabeth Slooten & Stephen Dawson, Bycatch and PBRs for Maui and Hectors Dolphin, supra note 61, at 12.
67 Rohan J.C. Currey, et al., A Risk Assessment of Threats to Maui’s Dolphins, supra note 10, at 15.




                                                       13
       Case 1:20-cv-00112-GSK Document 18-2                       Filed 07/20/20        Page 15 of 28




U.S. (which is demonstrated below), New Zealand has clearly failed to satisfy the requirement that
they “not exceed the bycatch limit for that stock or stocks.”68

                 2. New Zealand’s gear and method restrictions and observer coverage are
                    grossly inadequate to the task of reducing Māui dolphin bycatch

While New Zealand has taken some steps to reduce bycatch of Māui dolphins, it has not done
nearly enough. In essence, New Zealand has attempted to address the bycatch problem by (1)
restricting set gillnets and trawls in certain areas, and (2) increasing observer coverage and other
monitoring mechanisms. However, both efforts are half-measures at best.

In the case of gear and method restrictions, trawling has been banned in approximately 5% of the
habitat of Māui dolphin, while gillnets are banned in an additional 14% of that habitat.69 According
to one study, extensions to protected areas in 2012 and 2013 appeared to reduce the number of
deaths from 4.97 to between 3.25 and 4.16 in 2014.70 However, this number of mortalities in
fishing nets still eclipses PBR by between 27-fold (if we use the conservative PBR estimate of .12
and the lower figure of 3.25 fatalities per year) and 83-fold (if we use the alternative PBR estimate
of .05 and the higher figure of 4.16 fatalities per year). Hence, it should come as no surprise that
the IWC Scientific Committee has repeatedly urged New Zealand to take “immediate management
actions to eliminate bycatch of Maui dolphins, including closures of any fisheries within the range
of Maui dolphins that are known to pose a risk of bycatch to dolphins (i.e. set net and trawl
fisheries).”71 So far, this has not happened. Set gillnets and trawl fisheries continue to operate in
the majority of the Māui dolphin’s habitat. New Zealand continues to allow such operations
despite its acknowledgement that “creation of spatial closures where harmful activities are
restricted or regulated[] is the only management approach for which there has been an apparent
associated improvement in a vital rate for Hector’s and Māui dolphins.”72

As for observer coverage and other monitoring efforts, New Zealand has failed to ensure that
fisheries operating in Māui dolphin habitat are adequately monitored. In recognition of the key
role that monitoring plays in determining bycatch, the Imports Rule provides that robust
monitoring is, by itself, an indispensable element to a positive comparability finding. Although
the Imports Rule does not go into effect until 2022, adequate monitoring of marine mammal
bycatch should be considered a “United States standard” for purposes of the Imports Provision, as
domestic fisheries are required to monitor marine mammal bycatch under section 118 of the
MMPA.73

68 50 C.F.R. § 216.24(h)(6)(iii)(C)(6)(i).
69 Elisabeth Slooten & Stephen Dawson, Updated Population Viability Analysis, supra note 58, at 4.
70 Elisabeth Slooten, Effectiveness of Extensions to Protected Area for Maui’s Dolphin in 2012 and 2013, Paper SC-

65b-SM08 (2014) (presented at the 2014 IWC Scientific Committee meeting in Bled, Slovenia).
71 2018 Report of the IWC Scientific Committee, supra note 9, at 69.
72 Ministry of Primary Industries, Aquatic Environment and Biodiversity Annual Review 2016, supra note 65, at 148

(emphasis added).
73 See, e.g., 16 U.S.C. §§ 1387(d), 1387(f)(9)(D).




                                                       14
       Case 1:20-cv-00112-GSK Document 18-2                         Filed 07/20/20         Page 16 of 28




It is true that New Zealand has instituted some monitoring procedures. However, for the reasons
discussed below, these procedures are woefully inadequate to the critical task of “estimate[ing] .
. . incidental mortality and serious injury”74 of Māui dolphins by associated fisheries.

First, New Zealand does not maintain adequate observer coverage of fisheries in Māui dolphin
habitat. “Observer coverage in Maui dolphin habitat off the west coast of the North Island is 14.6%
for trawling vessels[.]”75 Meanwhile, observer coverage for gillnetting vessels in Māui dolphin
habitat is 12.7% for vessels greater than six meters in length.76 Smaller craft (i.e., less than six
meters in length) have no observer coverage at all.77 Yet, commercial gillnetters commonly use
these craft in the large harbors of the North Island’s west coast.78 Māui dolphins inhabit these
harbors.79 If these low observer numbers are aggregated into a single dataset for all gillnet vessels
fishing in Māui dolphin habitat, overall observer coverage adds up to only 2% for all such vessels.80

Second, New Zealand’s extremely limited observer coverage fails to adequately estimate
incidental mortality or serious injury of Māui dolphins via bycatch. While overall bycatch can be
extrapolated from a smaller sample, uncertainty increases as sample size decreases. In the case of
the Māui dolphin, “low and sporadic observer coverage in New Zealand’s inshore fisheries results
in a high level of uncertainty of the level of fisheries mortality in gillnet and in particular trawl
fisheries.”81 Moreover, “low levels of observer coverage . . . can also cause a negative bias in the
catch rate estimate.”82 Slooten and Dawson demonstrated this phenomenon in the context of the
Hector’s dolphin, where 1,000 observer days were needed to produce a distribution curve centered
around the expected value — and where fewer days produced progressively skewed results
implying unrealistically low levels of bycatch.83

Third, while New Zealand has proposed introducing video camera monitoring for all inshore
gillnet and trawling vessels,84 this proposal is hardly the panacea that it purports to be. The
effectiveness of video monitoring depends on several factors, including image quality, the “view”
furnished by the camera, reliability of the system, and, perhaps most importantly, the extent to
which authorities actually review the recordings.85 Moreover, even if all these factors are
addressed, there is still a need for physical observers to detect drop-out (i.e., capture of dolphins

74 Id. § 1386(a)(4)(B).
75 Elizabeth Slooten & Stephen Dawson, Bycatch and PBRs for Maui and Hectors Dolphin, supra note 61, at 10.
76 Id.
77 Id.
78 Id.
79 Id.; see also New Zealand Dep’t of Conservation, Facts About Māui Dolphin, available at

https://www.doc.govt.nz/nature/native-animals/marine-mammals/dolphins/maui-dolphin/facts/ (“Māui dolphins’ use
of harbours and their close inshore distribution means that the same waters we use for fishing and recreation are also
their home.”).
80 Elisabeth Slooten & Stephen Dawson, Bycatch and PBRs for Maui and Hectors Dolphin, supra note 61, at 10.
81 Id. at 12.
82 Id. at 6.
83 Id. at 6-7.
84 Id. at 13.
85 Id.




                                                         15
       Case 1:20-cv-00112-GSK Document 18-2                        Filed 07/20/20        Page 17 of 28




that, despite being caught in a net, drop out of the net prior to, or during, retrieval).86 Regardless,
video monitoring has not yet been instituted for gillnet and trawling vessels operating in Māui
habitat. It remains but a proposal.87

Finally, even if New Zealand had the best observer program imaginable, this fact alone would not
save the Māui dolphin from extinction. Without more substantive protections, monitoring would,
in this case, simply serve as a witness to an extinction event. As Slooten and Dawson recently
concluded, “the very low statistical power for detecting Māui dolphin population trends makes it
impractical to monitor the population in the hope of determining whether the current, partial
protection is effective.”88 Instead, “improved protection has a better chance of avoiding extinction
of this population[.]”89

In sum, the Agencies must immediately ban imports of fish and fish products from New Zealand’s
gillnet and trawl fisheries inside the Māui dolphin’s range, as those fisheries do not comport with
U.S. standards for marine mammal protection. New Zealand’s failure to protect the Māui dolphin
is well-known at the international level. For example, the IWC Scientific Committee has
repeatedly highlighted New Zealand’s neglect in this regard. In its most recent statement on the
matter, the Scientific Committee offered the following assessment, which bears quoting in full:

        The Committee notes that no new management action regarding the Māui dolphin
        has been enacted since 2013. It therefore concludes, as it has repeatedly in the past,
        that existing management measures in relation to bycatch mitigation fall short of
        what has been recommended previously and expresses continued grave concern
        over the status of this small, severely depleted subspecies. The human-caused death
        of even one individual would increase the extinction risk. In addition, the
        Committee:

        (1) re-emphasizes that the critically endangered status of this subspecies and the
        inherent and irresolvable uncertainty surrounding information on most small
        populations point to the need for precautionary management;

        (2) reiterates its previous recommendation that highest priority should be assigned
        to immediate management actions to eliminate bycatch of Māui dolphins including
        closures of any fisheries within the range of Māui dolphins that are known to pose
        a risk of bycatch to dolphins (i.e. set net and trawl fisheries);


86 Id.
87 We note that at least two major fishing firms ostensibly support this policy, although it is unclear whether the
firms have made the shift. See Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, at 5 (2016),
available at https://www.sanford.co.nz/assets/Sanford-and-Moana-Maui-Protection-Plan-2016.pdf (“We support full
transparency during the transition process and will work towards delivering video monitoring of coastal fishing
(trawl and coastal set netting) within the Māui dolphin habitat on Sanford and Moana New Zealand linked vessels
and on trawl fishers’ landing into our markets as soon as possible, aiming for April 2017.”).
88 Elizabeth Slooten & Stephen Dawson, Bycatch and PBRs for Maui and Hectors Dolphin, supra note 61, at 2.
89 Id.




                                                        16
       Case 1:20-cv-00112-GSK Document 18-2                       Filed 07/20/20        Page 18 of 28




        (3) notes that the confirmed current range extends from Maunganui Bluff in the
        north to Whanganui in the south, offshore to 20 n. miles, and it includes harbours
        — within this defined area, fishing methods other than set nets and trawling should
        be used;

        (4) welcomes the update on Māui dolphins provided and looks forward to receiving
        the species-specific, spatially explicit, multi-threat risk assessment in 2019;

        (5) respectfully encourages the New Zealand Government to commit to specific
        population increase targets and timelines for Māui dolphin conservation;

        (6) respectfully requests that reports be provided on progress towards the
        conservation and recovery goals as updates become available.[90]

Unfortunately, the IWC Scientific Committee has issued similar statements on multiple occasions,
to little avail. The Agencies have an opportunity — and a legal obligation — to affirmatively use
the Imports Provision to incentivize New Zealand to finally take the steps required to save the
Māui dolphin from otherwise inevitable extinction. Additionally, New Zealand’s strong economic
profile and social stability eliminate any excuse for non-compliance. Where Mexico’s fight to
save the vaquita is arguably complicated by the presence of armed poachers linked to drug cartels91
(not to mention difficult economic conditions), New Zealand’s failure to protect a similarly-
situated marine mammal seems to be the result of little more than a lack of resolve. An import
ban would provide the needed economic pressure to encourage New Zealand to alter its approach.

                 3. A trade ban would strongly encourage proactive efforts by New Zealand
                    to finally adequately address Māui dolphin bycatch

Under the facts at issue, there is no question that an import ban would have the desired effect of
strongly encouraging New Zealand to take the critical steps needed to align its management of the
fisheries driving the Māui dolphin to extinction with U.S. standards. On this point, it is
indisputable that, as one of the largest importers of seafood products, the United States is in a
powerful position to influence market forces. In fact, as concluded in a recent study, the United
States market “is one of the world’s biggest seafood markets, whose purchasing power has a
significant impact on patterns of fishing and trade.”92 On the flip-side, as one of the twenty largest
seafood exporters to the United States market,93 New Zealand is susceptible to United States
economic pressure and, thus, highly likely to respond to a trade ban. These circumstances give

90 2018 Report of the IWC Scientific Committee, supra note 9, at 69.
91 See, e.g., Kate Morrisey, Totoaba Trafficker’s Arrest Offers Faint Hope for Vaquita, San Diego Union Tribune
(Sept. 19, 2018), available at https://www.sandiegouniontribune.com/news/border-baja-california/sd-me-oscar-
parra-20180919-story.html.
92 Ganapathiraju Pramod et al., Estimates of Illegal and Unreported Fish in Seafood Imports to the USA, MARINE

POL’Y 102, 112 (2014).
93 Notice of Availability: Fish and Fish Product Import Provisions of the Marine Mammal Protection Act List of

Foreign Fisheries, 83 Fed. Reg. 11703, 11710 (Table 1) (March 16, 2018).




                                                       17
       Case 1:20-cv-00112-GSK Document 18-2                       Filed 07/20/20       Page 19 of 28




rise to a strong presumption that New Zealand would comply with a demand that its export fishery
be brought in line with United States law protective of marine mammals.94

                 4. A trade ban must not await New Zealand’s development of a new threat
                    management plan for the Māui dolphin

Despite the foregoing, the Agencies might claim that an import ban would be imprudent pending
the release of New Zealand’s a new Threat Management Plan (“TMP”). New Zealand claims that
the new TMP will be designed to improve protections for the Māui dolphin.95 Any such argument
should be disregarded for three primary reasons.

First, and to repeat, the Import Provision does not, by its express language, authorize this delay. It
prohibits imports of fish and fish products associated with bycatch in violation of U.S. standards.
The statute is unambiguous; it requires immediate action when triggered.

Second, New Zealand’s poor track record in developing past TMPs for the Māui dolphin
undermines any confidence that it will implement reforms sufficient to satisfy the MMPA now.
As the above-quoted IWC assessment demonstrates, New Zealand has for years assured the
international community that it is working on the issue. Yet evidence of genuine progress has been
wanting, as “existing management measures in relation to bycatch mitigation fall short of what has
been recommended previously.”96 In fact, New Zealand has touted its work on a TMP — and
characterized the same as the species’ savior – since 2007.97 There is simply no reason to believe
that New Zealand will finalize an adequate TMP in short order (absent the incentive provided by
an import ban).

Third, there is already strong evidence that New Zealand’s current efforts are far from sufficient
to address the significant bycatch threats facing the Māui dolphin. More to the point, during a July
2018 workshop to review and discuss the draft TMP and underlying risk assessment, an invited
international expert panel was highly critical of the direction taken by the New Zealand
government.98 Among other points, the expert panel noted the following issues that undercut the
TMP’s effectiveness:

94 See Earth Island Inst. v. Christopher, 913 F. Supp. 559, 570 (1995), appeal dismissed, 86 F.3d 1178 (Fed. Cir.
1996) (holding in a case concerning inaction regarding imports of shrimp harvested in a manner that harmed sea
turtles that it was “safe to presume that the exporting countries do (and would) attempt to comply with U.S. law”
due to the size of the United States seafood export market).
95 See New Zealand Department of Conservation, Draft Hector’s and Māui Dolphin Threat Management Plan,

available at https://www.doc.govt.nz/about-us/science-publications/conservation-publications/native-
animals/marine-mammals/draft-hectors-and-mauis-dolphin-threat-management-plan/.
96 2018 Report of the IWC Scientific Committee, supra note 9, at 69.
97 New Zealand Department of Conservation, Timeline of Research and Protection Events for Māui Dolphin,

available at https://www.doc.govt.nz/nature/native-animals/marine-mammals/dolphins/maui-dolphin/timeline-of-
research-and-protection-events/.
98 Hector’s and Māui Dolphin Threat Management Plan Review, Risk Assessment Workshop, 9-13 July 2018: Panel

Recommendations (Aug. 2, 2018), available at https://www.doc.govt.nz/our-work/our-work-with-maui-
dolphin/hectors-and-maui-dolphin-threat-management-plan/review/workshops-and-stakeholder-forums/.




                                                       18
          Case 1:20-cv-00112-GSK Document 18-2                   Filed 07/20/20       Page 20 of 28




      §   problems in modeling (e.g., the untenable assumption “that beach-cast carcasses are
          representative (or even a rough approximation) of the actual proportions of causes of
          death”);99

      §   a failure to account for recreational and illegal fishing as additional sources of bycatch;100

      §   a failure to incorporate or otherwise utilize all relevant “previously collected data”;101

      §   a failure to provide population status “relative to historical numbers,” which would in turn
          facilitate managerial efforts to focus on populations with a “very low abundance and
          therefore . . . greater risk of being extirpated”;102

      §   an under-emphasis of the fact “that many areas have little to no observer coverage and even
          in those that do, observer coverage is low and often from some time ago.”103

Significantly, Dr. Barbara Taylor, a NMFS scientist and leader of NMFS’ Marine Mammal
Genetic Program, was a member of this panel.

On balance, New Zealand’s track record and progress to date do not inspire confidence.
Regardless, the MMPA does not authorize a “wait-and-see” approach. To the contrary, the statute
commands immediate action, based on the very premise that a trade ban will prompt serious efforts
to reduce bycatch below PBR.

                 5. There is a critical need for emergency rulemaking

As explained above, the CIT recently held that “[t]he Government cannot give itself a five-year
exemption from compliance with the MMPA[.]”104 It is a fundamental principle of administrative
law that a regulation cannot contradict the hierarchically superior terms of a governing statute. An
agency “has no power to correct flaws that it perceives in the statute it is empowered to administer.
Its rulemaking power is limited to adopting regulations to carry into effect the will of Congress as
expressed in the statute.”105 Thus, notwithstanding the regulation’s attempt to create a five-year
exemption period, the Agencies have a statutory duty to immediately ban imports from offending
fisheries as required by the Imports Provision.

Yet, even if the five-year exemption period were valid — and it is not — this petition qualifies for
emergency rulemaking under the MMPA. As NMFS explained in its rulemaking, the MMPA
authorizes emergency rulemaking when the status of a marine mammal stock demands immediate

99 Id. at 2; see also id. at 12 (elaborating on the point).
100 Id. at 2; see also id. at 10-11 (elaborating on the point).
101 Id. at 4.
102 Id. at 5.
103 Id. at 9.
104 NRDC, Inc., supra note 19, at 1354.
105 Board of Governors of Federal Reserve System v. Dimension Financial Corp., 474 U.S. 361, 374 (1986).




                                                      19
       Case 1:20-cv-00112-GSK Document 18-2                         Filed 07/20/20        Page 21 of 28




action.106 More specifically, NMFS stated that it would entertain “emergency rulemaking to ban
imports of fish and fish products from an export or exempt fishery having or likely to have an
immediate and significant adverse impact on a marine mammal stock.”107 New Zealand export
fisheries are having precisely this sort of impact on the Māui dolphin. As with the vaquita, the
Māui dolphin demands emergency action under NMFS’ own standard. Like the vaquita, the Māui
dolphin is now limited to a “very small population[] where any incidental mortality could result in
increased risk of extinction.”108

In addition, emergency rulemaking that dispenses with notice and comment is authorized under
the Administrative Procedure Act (“APA”). Although the APA normally requires notice and
comment prior to issuance of a final rule of the type requested, notice and comment in this case is
neither appropriate nor required. In emergency situations, the APA contemplates that agencies
may bypass notice and comment for “good cause.”109 Specifically, the APA exempts legislative
rules from notice and comment if “the agency for good cause finds . . . that notice and public
procedure thereon are impracticable, unnecessary, or contrary to the public interest.”110 In such
scenarios, agencies will frequently issue an “interim final” rule — a rule that is effective on an
interim basis, to be replaced with a permanent rule following notice and comment in due course.111

Here, an interim final rule issued without notice and comment is warranted because notice and
comment would be both “impracticable” and “contrary to the public interest.” It is impracticable
because the Agencies “cannot both follow section 553 and execute [their] statutory duties” under
the MMPA.112 As explained above, the MMPA requires an immediate ban to prevent offending
imports. Further, the courts have recognized that notice and comment may be excused as
impracticable when “necessary to stave off any imminent threat to the environment[.]”113
Similarly, notice and comment is contrary to the public interest because this time-intensive process
would “impede[] timely implementation of a statute”114 and exacerbate an existential risk to an
endangered species. Finally, given the urgency of the situation and Congress’ clear statutory
command in the MMPA, the Agencies should invoke their power under section 553(d)(3) of the
APA to dispense with the normal 30-day waiting period for a published rule to take effect.115 In

106 81 Fed. Reg. at 54395 (col. 2).
107 Id.; see also 16 U.S.C. § 1387(g).
108 81 Fed. Reg. at 54395 (col. 3).
109 5 U.S.C. § 553(b)(B).
110 Id.
111 See, e.g., American Federation of Government Employees v. Block, 655 F.2d 1153, 1158 (D.C. Cir. 1981)

(“Therefore, once an emergency situation has been eased by the promulgation of interim rules, it is crucial that the
comprehensive permanent regulations which follow emerge as a result of the congressionally-mandated policy of
affording public participation that is embodied in section 553.”).
112 Riverbend Farms, Inc. v. Maddigan, 958 F.2d 1484-85 & n.2 (9th Cir. 1992); see also North Carolina Growers’

Ass’n, 702 F.3d 755, 766 (4th Cir. 2012) (stating that the normal process “may be found to be impracticable when
the due and required execution of the agency functions would be unavoidably prevented by its undertaking public
rule-making proceedings”) (quoting Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C. Cir. 2012) (internal quotation
marks omitted).
113 North Carolina Growers’ Ass’n, 702 F.3d at 766.
114 United States v. Johnson, 652 F. Supp. 2d 720, 729 (S.D. Miss. 2009).
115 5 U.S.C. § 553(d)(3).




                                                         20
          Case 1:20-cv-00112-GSK Document 18-2                      Filed 07/20/20        Page 22 of 28




short, the Agencies should publish the rule as soon as possible, and the rule should take effect
immediately upon publication.

In light of the above and other evidence regarding the plight of the Māui dolphin, any fishery using
gillnets or trawls that interacts with Māui dolphins in its habitat along the west coast of New
Zealand’s North Island does not meet U.S. standards under the MMPA. According to the best
available data, including NMFS’ List of Foreign Fisheries116 — a document developed by NMFS
under the new regulation to identify export fisheries that interact with marine mammals — the
following fisheries meet the above criteria and currently export fish or fish products to the United
States:

      •   Snapper (Pagrus auratus) — trawl

          New Zealand’s commercial snapper fisheries are managed under six fishery management
          areas.117 As the following government image and table illustrate, the Māui dolphin’s
          habitat is contained within SNA8, the second largest snapper management area.




                 Figure 3: Snapper fishery management areas. Image published by Ministry for Primary
                 Industries.

116 NOAA Fisheries, Final List of Foreign Fisheries (2018), available at
https://www.fisheries.noaa.gov/foreign/international-affairs/list-foreign-fisheries.
117 Ministry for Primary Industries, Snapper, available at https://www.mpi.govt.nz/travel-and-

recreation/fishing/fish-species/snapper/.


                                                        21
          Case 1:20-cv-00112-GSK Document 18-2                       Filed 07/20/20         Page 23 of 28




                  Figure 4: New Zealand’s 2016 catch allowances for the snapper fishery. Image published
                  by Ministry for Primary Industries.

          The List of Foreign Fisheries correctly notes that the snapper trawl fleet, containing
          approximately 59 vessels, operates in the waters of both the North and South Islands.118
          The Ministry for Primary Industries classifies this as an “inshore” fishery.119 In contrast to
          “deepwater” fisheries, “[i]nshore fisheries are found from the waterways within New
          Zealand through to about 12 nautical miles offshore.”120 Like the other inshore fisheries
          discussed below, this places the snapper trawl fishery squarely within the Māui dolphin’s
          habitat.

          Incredibly, however, the List of Foreign Fisheries does not acknowledge interactions with
          Māui dolphins as a characteristic of this fishery (the document identifies only interactions
          with the bottlenose dolphin, the common dolphin, and the New Zealand fur seal). This
          oversight is shocking, as even the fishing industry acknowledges that the trawl fishery for
          snapper is associated with bycatch of Māui dolphins.121 In fact, fishing behemoths Moana
          New Zealand (Moana) and Sanford Limited (Sanford) have acknowledged that
          “gillnetting/set-netting is considered the main fishing threat to Māui dolphins, followed by
          trawling.”122 As a result of this “conservation emergency,” the two companies committed
          in 2016 to “transition away from conventional trawl fishing methods” within Maui dolphin
          habitat.123 The companies identified the snapper fishery as one of the “[k]ey fish stocks
          affected by this commitment[.]”124

      •   Snapper (Pagrus auratus) — set gillnet


118 Final List of Foreign Fisheries, supra note 116, at 136.
119 Ministry for Primary Industries, Inshore Fisheries, available at https://www.mpi.govt.nz/growing-and-
harvesting/fisheries/fisheries-management/inshore-fisheries/.
120 Id.
121 See Christopher Pala, Endangering the World’s Rarest Dolphins, supra note 6 (“Sanford [Limited] has pledged

to find a dolphin-safe trawl net by 2022 and to continue trawling with its vessels in the Maui habitat until then.”).
122 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 1.
123 Id. at 4.
124 Id. at 6.




                                                          22
          Case 1:20-cv-00112-GSK Document 18-2                    Filed 07/20/20        Page 24 of 28




          Although the List of Foreign Fisheries does not identify the set gillnet snapper fishery
          (perhaps on the assumption that this fishery does not export to the U.S.), this fishery uses
          gear that is known to pose a major threat to Māui dolphins. As New Zealand’s Ministry
          for Primary Industries recently stated, “[i]t is widely accepted that incidental mortality in
          coastal fisheries, notably set nets and to a lesser extent trawls, is the most significant threat
          to Hector’s and Māui dolphins.”125 Snapper caught using set gillnets has no place in the
          U.S. market under the MMPA.

      •   Tarakihi (also spelled “Terakihi”) (Nemadactylus macropterus) — set gillnet and trawl

          The Tarakihi fishery is an inshore fishery126 that includes 147 vessels using trawls and
          seven vessels using set nets.127 These vessels operate in both the North and South Islands.
          Although the List of Foreign Fisheries does not identify interactions with Māui dolphins
          as a concern, Moana and Sanford identify the Tarakihi fishery as one of the “[k]ey fish
          stocks affected” by their 2016 commitment to take steps to limit bycatch of Māui
          dolphins.128 To the extent that this fishery uses problematic gear (trawls and set gillnets)
          within Māui dolphin habitat, it remains incompatible with U.S. standards.

      •   Spotted dogfish (a.k.a. rig) (Mustelus lenticulatus) — set gillnet and trawl

          According to the List of Foreign Fisheries, there are 133 vessels engaged in the set gillnet
          fishery for spotted dogfish and another 25 vessels that target this species using trawls.129
          NMFS recognizes that the set gillnet fishery is associated with bycatch of Māui dolphins.130
          Although NMFS does not identify Māui dolphin bycatch as a known issue with respect to
          the trawl fishery, the fishery operates in Māui dolphin habitat using gear that is known to
          take Māui dolphins.131 As with snapper and terakihi, Sanford and Moana have identified
          the fishery for spotted dogfish as one of the key stocks affected by its commitment to make
          changes to reduce bycatch of Māui dolphins.132 Thus, imports of spotted dogfish from both
          fisheries should be banned under the MMPA.

      •   Trevally (Pseudocaranx dentex) — set gillnet and trawl

          The New Zealand trevally fishery is an inshore fishery133 that consists of 46 trawl vessels


125 Ministry of Primary Industries, Aquatic Environment and Biodiversity Annual Review 2016, supra note 65, at
142.
126 Ministry for Primary Industries, Inshore Fisheries, supra note 119.
127 Final List of Foreign Fisheries, supra note 116, at 138.
128 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6.
129 Final List of Foreign Fisheries, supra note 116, at 137.
130 Id.
131 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6.
132 Id.
133 Ministry for Primary Industries, Inshore Fisheries, supra note 119.




                                                       23
          Case 1:20-cv-00112-GSK Document 18-2                     Filed 07/20/20        Page 25 of 28




          and 36 vessels using set gillnets.134 However, while the List of Foreign Fisheries seems to
          acknowledge that this fishery is active in Māui dolphin habitat, it does not identify bycatch
          of Māui dolphins as a concern.135 This is belied by the fact that the trevally fishery is one
          of the fisheries that Sanford and Moana have identified as in need of change.136

      •   Warehou (Seriolella brama) — trawl

          This fishery consists of 13 vessels.137 In the List of Foreign Fisheries, NMFS
          acknowledges that this fishery is associated with bycatch of Māui dolphins.138 Likewise,
          Sanford and Moana Fisheries recognize that this fishery is in need of reform to reduce
          interactions with Māui dolphins.139

      •   Hoki (Macruronus novaezelandiae) — trawl

          Although the List of Foreign Fisheries does not identify interactions with Māui dolphins
          associated with this fishery, the List of Foreign Fisheries recognizes that the hoki trawl
          fishery operates within the Cook Strait.140 Māui dolphins have historically used these
          waters.141

      •   Barracouta (also spelled “barracoota”) (Thyrsites atun) — trawl

          Curiously, the List of Foreign Fisheries describes the barracouta trawl fishery as limited to
          the South Island (and, therefore, outside of Māui dolphin habitat).142 However, both the
          New Zealand government and the fishing industry readily concede that this species is
          caught in waters coinciding with Māui dolphin habitat. As the Ministry for Primary
          Industries states, “[c]ommercial fishing is an important industry for the North Island West
          Coast region — from set netting inside the harbours and close to shore for rig, school shark,
          flounder and grey mullet, to trawling further off the coast for snapper, trevally and
          barracoota[.]”143 The fact that this fishery threatens Māui dolphins is confirmed by Sanford
          and Moana’s inclusion of this fishery as one of the key stocks with respect to which change
          is required “to reduce the risk to Māui dolphins from commercial fishing vessels[.]”144


134 Final List of Foreign Fisheries, supra note 116, at 138-39.
135 See id.
136 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6.
137 Final List of Foreign Fisheries, supra note 116, at 139.
138 Id.
139 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6.
140 Final List of Foreign Fisheries, supra note 116, at 134.
141 New Zealand Department of Conservation, Facts About Māui Dolphin, available at

https://www.doc.govt.nz/nature/native-animals/marine-mammals/dolphins/maui-dolphin/facts/.
142 Id. at 132.
143 Ministry for Primary Industries: Fisheries New Zealand, Fishery — West Coast North Island Finfish, available at

https://fs.fish.govt.nz/Page.aspx?pk=5&fpid=14.
144 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 2.




                                                        24
          Case 1:20-cv-00112-GSK Document 18-2                   Filed 07/20/20        Page 26 of 28




      •   Flounder (Rhombosolea spp.) — trawl and set gillnet

          The trawl and set gillnet fisheries for flounder species are inshore fisheries,145 operating
          within the waters of both the North and South Islands.146 In the List of Foreign Fisheries,
          NMFS states that these fisheries are not associated with documented bycatch of marine
          mammals.147 However, Sanford and Moana have recognized that the flounder fisheries
          pose threats to the Māui dolphin and must be reformed to ward off extinction.148

      •   Mullet (Mugilidae spp.) — set net and inshore drift net

          According to the List of Foreign Fisheries, the mullet fishery in New Zealand includes five
          vessels using inshore drift nets and 136 vessels deploying set nets.149 These vessels ply the
          waters of the North Island’s west coast, squarely within Māui dolphin habitat.150 Although
          the List of Foreign Fisheries reports no “documented” interactions with marine
          mammals,151 this is yet another fishery that Sanford and Moana identified as in need of
          change for the sake of the Māui dolphin.152

      •   Gurnard (Chelidonichthys kumu) — set net and trawl

          The gurnard fishery is an inshore fishery,153 with 128 vessels engaged in trawling and five
          vessels using set nets.154 While trawl vessels in this fishery operate in both the South and
          North Islands,155 vessels using set nets operate only in the North Island.156 The List of
          Foreign Fisheries indicates that the trawl fleet is associated with bycatch of bottlenose
          dolphins, common dolphins, and New Zealand fur seals. However, this, too, is a “[k]ey
          fish stock[] affected by” Sanford and Moana’s public commitment to alter fishing practices
          on behalf of the Māui dolphin.157

Additional information regarding imports from these fisheries is provided immediately below and
in the accompanying Appendix.158

145 Ministry for Primary Industries, Inshore Fisheries, supra note 119.
146 Final List of Foreign Fisheries, supra note 116, at 133.
147 Id.
148 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6 (identifying flounder

as one of the “[k]ey fish stocks affected by this commitment”).
149 Final List of Foreign Fisheries, supra note 116, at 135.
150 New Zealand Fisheries, Grey Mullet, available at https://fs.fish.govt.nz/Doc/21731/34_GMU_09.pdf.ashx.
151 Final List of Foreign Fisheries, supra note 116, at 135.
152 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87, at 6 (identifying the grey

mullet as one of the “[k]ey fish stocks affected by this commitment”).
153 Ministry for Primary Industries, Inshore Fisheries, supra note 119.
154 Final List of Foreign Fisheries, supra note 116, at 133-34.
155 Id. at 133.
156 Id. at 134.
157 Moana New Zealand & Sanford Limited, Maui Dolphin Protection Plan, supra note 87 at 6.
158 See Appendix I: Import Data from NMFS’ Statistics and Economics Division (detailing imports from various

fisheries that violate the strictures of the MMPA).




                                                      25
       Case 1:20-cv-00112-GSK Document 18-2                        Filed 07/20/20       Page 27 of 28




A special note is required on the topic of “highly processed fish products” derived from the above-
identified fisheries. In the draft rule, NMFS defined ‘‘fish and fish products’’ in a generally broad
manner while carving out a specific exclusion for “fish oil, slurry, sauces, sticks, balls, cakes,
pudding and other similar highly processed fish products.”159 Following comments observing the
lack of statutory authority for this exclusion, NMFS reversed course. In the final Imports Rules,
NMFS decided “to remove language excluding highly processed products from the definition of
fish and fish products.”160 Thus, in the case of an offending fishery, “fish and fish products caught
or harvested in that fishery will be subject to an import prohibition, including highly processed
fish products containing fish caught or harvested in the fishery.”161

Official NMFS trade data shows that the U.S. imports significant amounts of highly processed fish
products from New Zealand — primarily fish sticks and fish meal unfit for human consumption,
but also oil and fishmeal fit for human consumption, as well as other items.162 Absent clear and
convincing evidence to the contrary, it is dangerous to assume that these products do not originate
from fisheries operating in Maui dolphin habitat. Unless U.S. authorities, with the assistance of
New Zealand, are able to definitively determine that a given shipment of highly processed fish
products is not sourced from the above-identified fisheries, such products should likewise be
subject to the requested import ban. With this in mind, we have annotated the attached Appendix
to indicate the highly processed fish products that are presumptively subject to the ban.

Finally, it bears noting that NMFS’ trade data may significantly underestimate the quantity of
imports from New Zealand fisheries. Seafood New Zealand, a major industry association,
compiles monthly reports using New Zealand government data.163 These reports break down
export flows by species and destination country. In many cases, the Seafood New Zealand reports
indicate quantities of trade in excess of the NMFS reports. For instance, with respect to snapper
exports to the United States in January 2018, Seafood New Zealand indicates exports of 41,994
kilograms worth $485,231 New Zealand Dollars (approx. $328,081 USD).164 In contrast, the
NMFS trade data indicates that imports of snapper that month amounted to a mere 534 kilograms,
worth only $4,495 USD.165 Further, whereas Seafood New Zealand reports exports of flounder in
January 2018,166 the NMFS data does not report any flounder imports during the same time
period.167 While these and other divergences may be the result of different categorization methods

159 80 Fed. Reg. at 41892 (col. 2).
160 81 Fed. Reg. at 54396 (col. 1).
161 Id.
162 See, e.g., Appendix I: Import Data from NMFS’ Statistics and Economics Division at p. 18 (showing that, in

November 2014, the U.S. imported 56,673 kilos of “STICKS, TYPE PRODUCTS, COATED, NOT COOKED,
NOT IN OIL, NOT MINCED”).
163 Seafood New Zealand, Export Information: Export Statistics, available at

https://www.seafoodnewzealand.org.nz/publications/export-information/.
164 Appendix II: Sample Export Data from Seafood New Zealand at p. 3 (also available online at

https://www.seafoodnewzealand.org.nz/publications/export-information/export-
statistics/?tx_ttnews%5Btt_news%5D=1237&cHash=3ddab1c58653753bfc58f834b1f8944a).
165 Appendix I: Import Data from NMFS’ Statistics and Economics Division at p. 81.
166 Appendix II: Sample Export Data from Seafood New Zealand at p. 1.
167 See Appendix I: Import Data from NMFS’ Statistics and Economics Division at p. 80 (containing no data re

flounder imports during January 2018).


                                                        26
       Case 1:20-cv-00112-GSK Document 18-2                     Filed 07/20/20        Page 28 of 28




(e.g., NMFS employs the category of “SNAPPER (LUTJANIDAE SPP.) FRESH,” while Seafood
New Zealand uses “Snapper, Finfish, Chilled Whole”), a more likely explanation may be that, in
whole or in part, the NMFS data contains significant inaccuracies that depict far lower trade
volumes than actually prevail in the market.

        C.       Imports from Fisheries Harming the Māui Dolphin Must Be Banned

Any fish or fish product from the above-identified fisheries, or any fish or fish product from any
other trawl or gillnet fishery in the Māui dolphin’s habitat along the west coast of New Zealand’s
North Island, does not meet U.S. standards for protection of marine mammals. Over the past five
years, the United States has imported vast quantities of fish and fish products produced by these
fisheries.168 Pursuant to the MMPA, imports of fish and fish products from these fisheries must
be banned.

Notably, as the attached Appendix demonstrates, banning products from the relevant fisheries
hardly amounts to a ban of all fish and fish products from New Zealand. The Petitioners are not
requesting an overly broad remedy. Rather, we are simply asking the Agencies to prohibit those
products — and only those products — that violate the strictures of the Imports Provision. More
specifically, we request that the Agencies impose an immediate ban on the importation from
New Zealand of all fish and their products caught in gillnets or trawls inside the Māui
dolphin’s range. We further request that this ban include all fish and their products sourced
from either the west coast of New Zealand’s North Island or the Cook Strait, unless
affirmatively identified as having been caught with a gear type other than gillnets or trawls
or affirmatively identified as caught outside the Māui dolphin’s range. Invoking the authority
of APA sections 553(b)(B)169 and 553(d)(3),170 the Agencies should issue an interim rule imposing
this ban immediately, without notice and comment.

                                              CONCLUSION

By an overwhelming margin, the weight of the evidence proves that New Zealand’s failure to
manage bycatch from gillnet and trawl fisheries is driving the Māui dolphin to extinction. In fact,
without serious changes to fisheries management, the Māui dolphin will likely become the next
vaquita — a cetacean whose hopes for survival are in serious question.

As it stands, U.S. consumers are contributing to the Māui dolphin’s decline by purchasing imported
products from fisheries associated with high levels of bycatch. Under the MMPA, the Agencies
are required to impose an import ban to incentivize New Zealand to finally take the management
steps needed to come into compliance with U.S. marine mammal bycatch standards. Action is
required — and it is required now.




168 See generally Appendix I: Import Data from NMFS’ Statistics and Economics Division.
169 5 U.S.C. § 553(b)(B).
170 5 U.S.C. § 553(d)(3).




                                                      27
